internal_revenue_service number release date index number ----------------------------- --------------------- ------------------ ------------------------------------------------------- ---------------------------------------- ---------------------------- re ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------- id no ------------- telephone number --------------------- refer reply to cc psi plr-145475-07 date april legend decedent spouse x y date date law firm dollar_figurea dollar_figureb state -------------------------------------------------- ------------------------------------------------- ----------------------------- --------------------- ------------------------- -------------------------- ---------------- -------------- -------------- ------------- dear -------------------------------------------- this is in response to your authorized representative's submission dated date requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations to make a reverse qualified_terminable_interest_property qtip_election under sec_2652 of the internal_revenue_code and allocate generation-skipping_transfer gst_exemption pursuant to sec_2642 on date decedent died testate survived by spouse children and grandchildren the executors of decedent’s estate are x and y decedent’s will dated date established the gstt exempt trust and the residuary_trust the gstt exempt trust provides that if spouse and one or more of decedent’s descendants survived him the gst_exemption amount as provided under sec_2631 was to be held in plr-145475-07 trust the residuary_trust was to hold the residuary_estate in a separate trust for the benefit of spouse the executors engaged law firm to prepare and timely file decedent’s form_706 united_states estate and generation-skipping_transfer_tax return on schedule m bequests etc to surviving_spouse the executors elected qtip treatment for both the residuary_trust and the gstt exempt trust in the amount of dollar_figurea on schedule r generation-skipping_transfer_tax dollar_figureb of decedent’s gst_exemption was mistakenly allocated to lifetime transfers that were never made accordingly the allocation was void see sec_26_2632-1 of the generation-skipping_transfer_tax regulations law firm did not advise the executors to make the reverse_qtip_election or to allocate decedent’s gst_exemption to the gstt exempt trust these errors were discovered by law firm in preparation of an accounting of decedent’s estate for state court decedent’s estate requests rulings under sec_301 granting the following the estate be granted a sixty day extension of time to make a reverse_qtip_election for the gstt exempt trust pursuant to sec_2652 and the estate be granted a sixty day extension of time to allocate the decedent’s unused gstt exemption to the gstt exempt trust pursuant to sec_2642 sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate shall except as limited by sec_2056 be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse but only to the extent that such interest is included in determining the value of the gross_estate under sec_2056 no deduction is allowed for an interest passing to the surviving_spouse if on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur the interest will terminate or fail under sec_2056 qualified_terminable_interest_property is treated as passing to the surviving_spouse for purposes of sec_2056 and no part of the property is treated as passing to any person other than the surviving_spouse qualified_terminable_interest_property is defined under sec_2056 as property which passes from the decedent to the surviving_spouse in which the surviving_spouse has a qualifying_income_interest_for_life and to which an election under sec_2056 b v applies under sec_2044 property subject_to a qtip_election for which a deduction is allowed plr-145475-07 under sec_2056 is includible in the surviving spouse's gross_estate on that spouse's subsequent death sec_2056 provides that the surviving_spouse has a qualifying_income_interest_for_life if i the surviving_spouse is entitled to all the income from the property payable annually or at more frequent intervals or has a usufruct interest for life in the property and ii no person has a power to appoint any part of the property to any person other than the surviving_spouse sec_2056 provides that an election under sec_2056 with respect to any property shall be made by the executor on the return of tax imposed by sec_2001 such an election once made shall be irrevocable sec_2601 imposes a tax on every generation-skipping_transfer gst made by a transferor to a skip_person a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip under sec_2631 as in effect during the years involved in this case for purposes of determining the inclusion_ratio every individual is allowed a gst_exemption amount adjusted for inflation under sec_2631 that may be allocated by the individual or his executor to any property with respect to which the individual is the transferor sec_2631 provides that any allocation under sec_2631 once made is irrevocable sec_2632 provides that an individual’s gst_exemption may be allocated at any time on or before the date prescribed for filing the estate_tax_return for such individual's estate determined with regard to extensions regardless of whether such return is required to be filed under sec_26_2632-1 an allocation of a decedent's available gst_exemption by the executor of the decedent's_estate is made on form_706 filed on or before the date prescribed for filing the return by sec_6075 including any extensions granted an allocation of gst_exemption with respect to property included in the gross_estate of a decedent is effective as of the date of death sec_2642 provides generally that if property is transferred as a result of the death of the transferor the value of the property for purposes of determining the inclusion_ratio under sec_2642 shall be the value of the property as finally determined for estate_tax purposes sec_2642 provides generally that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for plr-145475-07 requesting comparable relief with respect to transfers made before the date of the enactment of sec_2642 which was enacted into law on date under sec_2652 and sec_26_2652-1 the transferor of the property for gst tax purposes is the individual with respect to whom the property was last subject_to federal estate or gift_tax however under sec_2652 in the case of a_trust for which a deduction was allowed under sec_2056 the decedent's_estate may elect to treat all of the property in the trust as if the sec_2056 election had not been made for purposes of the gst tax reverse_qtip_election accordingly the decedent and not the surviving_spouse is treated as the transferor of the property for gst tax purposes under sec_26_2652-2 the reverse_qtip_election is irrevocable and is not effective unless it is made with respect to all of the property in the trust to which the qtip_election applies under sec_26_2652-2 the reverse_qtip_election is made on the return of tax on which the qtip_election is made under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute notice_2001_50 2001_34_irb_189 provides in part that under sec_2642 the time for allocating the gst_exemption to transfers at death is to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer has acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts and representations made we have determined that the standards of sec_301_9100-1 and sec_301_9100-3 have been met therefore an extension of time is granted until days from the date of this letter to make a reverse_qtip_election plr-145475-07 with respect to the gstt exempt trust and to allocate decedent’s unused gst_exemption to the gstt exempt trust under sec_2642 the reverse_qtip_election and allocation of gst_exemption should be made on a supplemental form_706 united_states estate and generation-skipping_transfer_tax return the supplemental form_706 should be filed on behalf of decedent's_estate with the internal_revenue_service center cincinnati oh a copy of this letter should be attached the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely william p o'shea associate chief_counsel passthroughs special industries enclosures copy for sec_6110 purposes copy of this letter cc
